Opinion filed October 21, 2021




                                       In The

        Eleventh Court of Appeals
                                     ___________

                                 No. 11-21-00137-CV
                                     ___________

                   BANK OF AMERICA, N.A., Appellant
                                V.
                      ROLAN F. FLOYD, Appellee

                     On Appeal from the 259th District Court
                             Jones County, Texas
                         Trial Court Cause No. 024557


                      MEMORANDUM OPINION
      Appellant, Bank of America, N.A., has filed in this court a motion for
voluntary dismissal of this appeal. In the motion, Appellant states that it no longer
desires to pursue this appeal and therefore requests that the appeal be dismissed. See
TEX. R. APP. P. 42.1(a)(1). Accordingly, we dismiss this appeal pursuant to the
motion and Rule 42.1(a)(1).
        Appellant’s motion to dismiss is granted, and the appeal is dismissed.


October 21, 2021                                           PER CURIAM
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.